Citation Nr: 0621000	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury (total arthroplasty), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 until 
November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board first considered this appeal in December 2004 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  In 
the course of the directed development of the claim, 
additional evidence was received indicating that the veteran 
underwent total left knee arthroplasty.  A review of these 
records reveals further relevant medical records have not 
been obtained.  Thus, because VA is obligated to make 
reasonable efforts to obtain relevant evidence to 
substantiate the veteran's claim under 38 U.S.C.A §  5103A, 
this matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

A preliminary review of the record reveals further 
development is necessary.  By way of history, service 
connection for a left knee injury was granted by May 1997 
rating decision.  A 10 percent disability rating evaluation 
was assigned under Diagnostic Code 5257.  The veteran applied 
for an increased evaluation in October 2002 indicating his 
disability had increased in severity.  During the pendency of 
the appeal, the veteran provided records reflecting he had a 
total left knee arthroplasty in December 2004.  However, 
these records were incomplete and demonstrated additional 
medical records concerning the left knee disability have not 
been obtained.

The RO considered this evidence and subsequently granted a 
temporary total evaluation for a one year period after a 
total arthroplasty surgery and an increased rating evaluation 
of 30 percent after the temporary total evaluation, effective 
February 1, 2006.  Although the claim has been partially 
granted, applicable law mandates that when an appellant seeks 
an increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal and can 
be interpreted as twofold:  1) the veteran seeks an 
evaluation in excess of 30 percent from October 2002 until 
the date of his left knee replacement surgery in December 
2004 and 2) the veteran seeks an evaluation in excess of 30 
percent after February 1, 2006.  

The records the veteran provided included the operative 
report, an x-ray in December 2004 prior to the operation, an 
x-ray in July 2005, and page two of a treatment record from 
Robert Crous, MD dated in November 2004.  Page one of this 
report is not associated with the claims file.  Page two 
indicates the x-rays showed osteophyte formation and provided 
an assessment of a very degenerative knee requiring total 
knee arthroplasty.  

Additionally, the veteran provided a signed medical 
authorization dated in July 2005 for the medical records of 
Dr. Crous and reported Dr. Crous replaced his left knee and 
performed follow up visits.  Signed medical authorizations 
for other providers were also submitted.  However, there is 
no indication the RO requested these records. 

Because a claim for an increased evaluation depends on the 
present level of the disability, records from the time period 
directly before the surgery, such as the complete November 
2004 report of Dr. Crous is highly relevant and should be 
obtained.  Follow up records after the surgery, particularly 
those after the end of the temporary total evaluation rating 
in February 2006, are also relevant for rating purposes and 
should be obtained.

Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and ask 
him to specify all medical care providers 
who treated him for his left knee 
disability directly prior to his December 
2004 surgery and for follow up treatment 
subsequent to the December 2004 surgery.  
The RO/AMC should then obtain and 
associate with the claims file any 
records identified by the veteran that 
are not already associated with the 
claims file.  The RO should be sure to 
obtain the treatment records for Robert 
Crous, M.D.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





